                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TIMOTHY J. CUNNINGHAM, SR.,                      )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 17-cv-124-SMY
                                                  )
 MICHAEL DUNLAP,                                  )
                                                  )
                        Defendant.                )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Timothy J. Cunningham, Sr., an inmate in the custody of the Illinois Department

of Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, claiming his

constitutional rights were violated by Defendant Michael Dunlap while he was incarcerated at

Lawrence Correctional Center (“Lawrence”). This Court adopted Judge Daly's Report and

Recommendation and granted Defendant’s Motion for Summary Judgment on November 1, 2019

(Doc. 51). Plaintiff now moves for leave to file a second amended complaint and to reopen this

closed case (Docs. 53, 54, and 59). For the following reasons, the motions are DENIED.

       Once a court enters final judgment dismissing a case, a plaintiff cannot amend under Rule

15(a) unless the judgment is modified, either by the court under Rule 59(e) or 60(b), or on appeal.

NewSpin Sports, LLC v. Arrow Elecs., Inc., 910 F.3d 293, 310 (7th Cir. 2018), reh'g denied (Jan.

4, 2019). A motion filed after judgment has been entered can be analyzed either under Rule 59(e)

or under Rule 60(b) of the Federal Rules of Civil Procedure. Where a substantive motion is filed

within twenty-eight (28) days of entry of judgment or order, the Court will generally construe it as

a motion pursuant to Rule 59(e); later filed motions will be construed under Rule 60(b). Mares v.

                                            Page 1 of 2
Busby, 34 F.3d 533, 535 (7th Cir. 1994). Here, Plaintiff’s motions were filed within 28 days of

the entry of the November 1, 2019 Judgment. Therefore, the Court analyzes his motion under Rule

59(e).

         Under Rule 59(e), the Court may alter or amend its judgment if the movant “clearly

establish[es] (1) that the court committed a manifest error of law or fact, or (2) that newly

discovered evidence precluded entry of judgment.” Blue v. Hartford Life & Acc. Ins. Co., 698

F.3d 587, 598 (7th Cir. 2012) (quoting Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir.

2006)). Relief sought pursuant to a Rule 59(e) motion is an “extraordinary remed[y] reserved for

the exceptional case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008).

         In this case, Plaintiff did not file an objection to Judge Daly’s Report and Recommendation.

Instead, almost a month after the Court entered Judgment, Plaintiff now seeks to amend his

Complaint to include Thomas Welsh as a defendant. Plaintiff asserts that he inadvertently failed

to identify Welsh as a defendant in his First Amended Complaint, even though he had been

provided with Welsh’s name in June 2018. He claims that it was not until he received Judge Daly’s

Report on October 15, 2019 that he realized Welsh had not been named as a defendant.

         Plaintiff’s delayed realization neither constitutes newly discovered evidence nor a manifest

error of law or fact committed by the Court. Accordingly, the motions for leave to amend and to

reopen this case are DENIED.

         IT IS SO ORDERED.

         DATED: January 16, 2020




                                                       STACI M. YANDLE
                                                       United States District Judge



                                             Page 2 of 2
